2016 IL App (2d) 151053
                                  No. 2-15-1053
                         Opinion filed September 21, 2016
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

CARLA BURKHART,                        ) Appeal from the Circuit Court
                                       ) of Du Page County.
       Plaintiff-Appellant,            )
                                       )
v.                                     ) No. 14-AR-707
                                       )
WOLF MOTORS OF NAPERVILLE, INC., )
d/b/a Toyota of Naperville,            ) Honorable
                                       ) Brian R. McKillip,
       Defendant-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Hutchinson and Burke concurred in the judgment and opinion.

                                            OPINION

¶1     The defendant, Wolf Motors of Naperville, made a mistake in advertising one of its cars

for sale. The plaintiff, Carla Burkhart, tried to purchase the car at the advertised price. After the

defendant refused to honor its advertisement on the ground that the advertised price was an error,

the plaintiff filed a complaint alleging that the defendant’s actions constituted breach of contract

and consumer fraud. The trial court granted the defendant’s motion for summary judgment. The

plaintiff appeals from that order. We affirm.

¶2                                       BACKGROUND

¶3     On May 5, 2014, the plaintiff filed a two-count complaint against the defendant, alleging

breach of contract and violation of the Illinois Consumer Fraud and Deceptive Business Practices
2016 IL App (2d) 151053


Act (Act) (815 ILCS 505/2 (West 2014)). The complaint alleged that on September 23, 2013,

the plaintiff saw that the defendant was advertising online, at www.toyotacertified.com, a 2011

Toyota 4Runner for $19,991. The plaintiff contacted the defendant and indicated that she was

interested in purchasing the vehicle. After the plaintiff test-drove the vehicle, she informed the

defendant that she wanted to purchase the vehicle. The defendant’s representative informed her

that the price of the vehicle was $36,991. The plaintiff responded that she wanted the advertised

price of $19,991. The defendant’s representative confirmed that the vehicle had been advertised

for $19,991 but explained that the advertisement was a mistake. The defendant’s manager

subsequently offered to sell the plaintiff the vehicle “at cost”—$35,000. The plaintiff refused to

purchase the vehicle at that price.

¶4     The complaint alleged that the parties had a valid and enforceable contract for the vehicle

at the advertised price of $19,991 and that the defendant breached the agreement when it refused

to sell the vehicle to the plaintiff at that price. Alternatively, the complaint alleged that the

defendant committed consumer fraud and injured the plaintiff when it advertised the vehicle at a

price for which it did not intend to sell. The defendant filed an answer to the plaintiff’s

complaint, denying all material allegations.

¶5     On May 22, 2015, the defendant filed a motion for summary judgment. The defendant

argued that the erroneous advertisement did not constitute an offer that could be accepted so as to

form a contract. The defendant further argued that its actions did not constitute consumer fraud,

because (1) it did not commit a deceptive act or practice, (2) it did not intend for the plaintiff to

rely on any deceptive act or practice, and (3) the plaintiff did not incur any actual damages.

¶6     In support of its motion for summary judgment, the defendant submitted the deposition of

its Internet director, Thomas Gregg. Gregg testified that the $19,991 advertised price for the



                                                -2-
2016 IL App (2d) 151053


subject vehicle was a clerical error and that the correct price for the subject vehicle was $36,991.

He explained that the clerical error occurred with the entry of the subject vehicle into the Dealer

Daily system. He testified that the person who had entered the vehicle into the Dealer Daily

system was not very familiar with the process and was in training. The person had mistakenly

entered the price of a different vehicle. After Gregg discovered on September 23, 2013, that the

price was incorrectly displayed, he immediately updated the price in the dealership DMS system,

which then updated the listing on Dealer Daily. He did not realize that the update in the system

took approximately four days to appear on the Internet.

¶7     The defendant also submitted the deposition of its used-car sales manager, Bryan Lieser.

Lieser testified that, as of September 24, 2013, the appraised value of the vehicle in question was

between $32,000 and $33,000.

¶8     On July 9, 2015, the plaintiff filed a cross-motion for summary judgment. The plaintiff

argued that she was entitled to summary judgment because (1) the defendant admitted that it

refused to sell the vehicle to the plaintiff as advertised and, alternatively, (2) the defendant

admitted advertising a vehicle for sale without an intention of selling the vehicle as advertised.

¶9     On September 24, 2015, the trial court granted the defendant’s motion for summary

judgment and denied the plaintiff’s motion. The trial court found that, due to a clerical error, the

car had been listed at an erroneous price. The trial court then explained that there was no

contract formed between the parties because there was no mutual assent, as the “plaintiff

believed she was purchasing a car for $19,991 [while] the defendant’s salesman believed he was

selling the same car for $36,991.” Further, the trial court found that there was no consumer fraud

because “the defendant did not intend the plaintiff to rely on a deceptive practice in which the

defendant never intended to engage.”



                                                -3-
2016 IL App (2d) 151053


¶ 10   On October 20, 2015, the plaintiff filed a timely notice of appeal.

¶ 11                                        ANALYSIS

¶ 12   On appeal, the plaintiff does not dispute the trial court’s finding that the subject vehicle

was advertised at the wrong price. Nonetheless, she insists that she did have a contract with the

defendant or, alternatively, that the defendants’ deceptive advertising constituted consumer

fraud. She therefore argues that the trial court erred in granting the defendant’s motion for

summary judgment and denying her motion for summary judgment.

¶ 13   The purpose of a motion for summary judgment is to determine whether a genuine issue

of triable fact exists (People ex rel. Barsanti v. Scarpelli, 371 Ill. App. 3d 226, 231 (2007)), and

such a motion should be granted only when “the pleadings, depositions, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law” (735 ILCS 5/2-1005(c) (West

2014)). An order granting summary judgment should be reversed if the evidence shows that a

genuine issue of material fact exists or if the judgment is incorrect as a matter of law. Clausen v.

Carroll, 291 Ill. App. 3d 530, 536 (1997). We review de novo the trial court’s grant of a motion

for summary judgment. Coole v. Central Area Recycling, 384 Ill. App. 3d 390, 395 (2008).

¶ 14   In order to establish a claim for breach of contract, a plaintiff must allege and prove the

following elements: “(1) the existence of a valid and enforceable contract; (2) performance by

the plaintiff; (3) breach of contract by the defendant; and (4) resultant injury to the plaintiff.”

Henderson-Smith & Associates, Inc. v. Nahamani Family Service Center, Inc., 323 Ill. App. 3d

15, 27 (2001). A valid and enforceable contract requires a manifestation of agreement or mutual

assent by the parties to its terms, and the failure of the parties to agree upon or even discuss an

essential term of a contract may indicate that the mutual assent required to make or modify a



                                                -4-
2016 IL App (2d) 151053


contract is lacking. Deacon Group., Inc. v. Northern Trust Corp., 187 Ill. App. 3d 635, 643

(1989). An advertisement is not an offer to a contract but rather constitutes an invitation to deal

on the terms described in the advertisement. Steinburg v. Chicago Medical School, 69 Ill. 2d

320, 330 (1977); see also O’Keefe v. Lee Calon Imports, Inc., 128 Ill. App. 2d 410, 413 (1970).

¶ 15   In O’Keefe, the defendant advertised a 1964 Volvo station wagon for sale in the Chicago

Sun-Times. The defendant instructed the newspaper to advertise the price of the car as $1795,

but the newspaper erroneously advertised it as $1095. The plaintiff went to the defendant’s place

of business and sought to purchase the car for $1095. After the defendant’s salesman refused to

sell him the car at that price, the plaintiff filed a breach-of-contract claim against the defendant.

The trial court subsequently granted the defendant summary judgment on the plaintiff’s

complaint. O’Keefe, 128 Ill. App. 2d at 411.

¶ 16   On appeal, the plaintiff argued that the advertisement constituted an offer, which he

accepted and which therefore served as the basis of a binding contract. The reviewing court

rejected this argument, explaining:

               “We find that in the absence of special circumstances, a newspaper advertisement

       which contains an erroneous purchase price through no fault of the defendant advertiser

       and which contains no other terms, is not an offer which can be accepted so as to form a

       contract. We hold that such an advertisement amounts only to an invitation to make an

       offer. It seems apparent to us in the instant case, that there was no meeting of the minds

       nor the required mutual assent by the two parties to a precise proposition. There was no

       reference to several material matters relating to the purchase of an automobile, such as

       equipment to be furnished or warranties to be offered by defendant. Indeed the terms




                                                -5-
2016 IL App (2d) 151053


       were so incomplete and so indefinite that they could not be regarded as a valid offer.” Id.

       at 413.

¶ 17   Here, as in O’Keefe, the erroneous advertisement could not in itself serve as the basis of a

binding contract between the parties. The advertisement did not reflect a price for which the

defendant ever intended to sell the vehicle. As such, the advertisement did not constitute an

offer, and the plaintiff’s “acceptance” of that advertisement did not establish a contract.

¶ 18   The plaintiff argues that O’Keefe is distinguishable because this case implicates the

“special circumstances” that O’Keefe referred to. Specifically, the plaintiff points out that,

unlike in O’Keefe, here (1) the plaintiff promised to pay the amount that was requested in the

advertisement, (2) the advertisement referred to all of the equipment to be provided and the

warranties offered, and (3) the defendant tried to use the advertisement to its advantage. We find

the plaintiff’s attempt to distinguish O’Keefe unpersuasive. Although the advertisement in the

instant case included more information than the advertisement in O’Keefe, the advertisements

were sufficiently similar because they both contained the wrong information about an essential

term: the price. Here, although the defendant’s manager did offer the car for a lower price after

he learned that the plaintiff wanted it for the advertised price, the plaintiff never indicated a

desire to purchase the car for anything other than $19,991. Accordingly, as there was never a

meeting of the minds as to the price the plaintiff was willing to pay for the car and the price the

defendant was willing to accept, there was no contract between the parties. See Delcon Group.,

Inc., 187 Ill. App. 3d at 643.

¶ 19   Alternatively, relying on Williams v. Bruno Appliance & Furniture Mart, Inc., 62 Ill.

App. 3d 219, 221 (1978), the plaintiff argues that O’Keefe is no longer good law because it

conflicts with the mandate of the Act that advertisements must be viewed as bona fide offers for



                                                -6-
2016 IL App (2d) 151053


sale. As this issue ties directly into the plaintiff’s second contention, we will address it in that

context.

¶ 20   The plaintiff’s second contention on appeal is that the defendant committed consumer

fraud when it advertised the vehicle without intending to sell it at the advertised price. The

plaintiff insists that the defendant’s advertisement constituted a per se violation of the Act

because the defendant refused to sell her the vehicle at the price that was listed in the

advertisement. The plaintiff maintains that it is irrelevant whether the advertised price was

correct.

¶ 21   “To establish a claim under the [Act], a plaintiff must prove: (1) a deceptive act or

practice by the defendant, (2) the defendant’s intent that the plaintiff rely on the deception, (3)

the occurrence of the deception in a course of conduct involving trade or commerce, and (4)

actual damage to the plaintiff that is (5) a result of the deception.” Martinez v. River Park Place,

LLC, 2012 IL App (1st) 111478, ¶ 34. Recovery may be had for unfair as well as deceptive

conduct. Robinson v. Toyota Motor Credit Corp., 201 Ill. 2d 403, 417 (2002). In measuring

unfairness, courts consider: “(1) whether the practice offends public policy; (2) whether it is

immoral, unethical, oppressive, or unscrupulous; [and] (3) whether it causes substantial injury to

consumers.” Id. at 417-18. Further, “in a cause of action for fraudulent misrepresentation

brought under the [Act], a plaintiff must prove that he or she was actually deceived by the

misrepresentation in order to establish the elements of proximate causation.” Avery v. State

Farm Mutual Automobile Insurance Co., 216 Ill. 2d 100, 199 (2005).

¶ 22   Although the record in this case reveals evidence as to some of the elements of a cause of

action for consumer fraud, it is clear that plaintiff cannot prove all of them. Specifically, there is

no evidence that the plaintiff suffered any damages. The plaintiff argues that her damages were



                                                -7-
2016 IL App (2d) 151053


at least $12,009: the difference between the price at which the car was advertised ($19,991) and

the appraised value of the car (at least $32,000). However, only a person who suffers actual

damages as a result of a violation of the Act may bring a private action. 815 ILCS 505/10a(a)

(West 2014); Mulligan v. QVC, Inc., 382 Ill. App. 3d 620, 626-27 (2008). The Act provides

remedies for purely economic injuries. White v. DaimlerChrysler Corp., 368 Ill. App. 3d 278,

287 (2006). Actual damages must be calculable and “measured by the plaintiff’s loss.” (Internal

quotation marks omitted.) Morris v. Harvey Cycle & Camper, Inc., 392 Ill. App. 3d 399, 402

(2009). The failure to allege specific, actual damages precludes a claim brought under the Act.

White, 368 Ill. App. 3d at 287. The purpose of awarding damages to a consumer-fraud victim is

not to punish the defendant or bestow a windfall upon the plaintiff, but rather to make the

plaintiff whole. Mulligan, 382 Ill. App. 3d at 629.

¶ 23   Here, the plaintiff is in the same position she was in before she saw the advertisement.

The alleged damages she seeks would not compensate her for any actual loss but instead would

constitute an improper windfall. See id. Accordingly, as the plaintiff suffered no damages, the

trial court properly granted the defendant’s motion for summary judgment. See Martinez, 2012

IL App (1st) 111478, ¶ 34. We note that this is not the basis on which the trial court granted the

defendant’s motion for summary judgment; however, it is well settled that we may affirm on any

basis appearing in the record. Benson v. Stafford, 407 Ill. App. 3d 902, 912 (2010).

¶ 24   In so ruling, we reject the plaintiff’s argument that the defendant’s advertising the vehicle

at a price that it did not intend to honor was a “per se violation of the Illinois Consumer Fraud

Act” that entitles her to relief. Although even negligent or innocent misrepresentations are

actionable under the Act, that still does not alleviate a plaintiff’s obligation to prove her

damages. See Duran v. Leslie Oldsmobile, Inc., 229 Ill. App. 3d 1032, 1039 (1992) (explaining



                                               -8-
2016 IL App (2d) 151053


that because innocent misrepresentations are actionable under the Act, damages will not be

presumed).

¶ 25   Further, we find the plaintiff’s reliance on Garcia v. Overland Bond & Investment Co.,

282 Ill. App. 3d 486, 493-94 (1996), Affrunti v. Village Ford Sales, Inc., 232 Ill. App. 3d 704,

707 (1992), and Bruno Appliance, 62 Ill. App. 3d at 222, to be misplaced. All of those cases

involve deceptive “bait and switch” situations. A “bait and switch” occurs when a seller makes

an alluring but insincere offer to sell a product or service, which the advertiser in truth does not

intend or want to sell.      Its purpose is to switch customers from buying the advertised

merchandise to buying something else, usually at a higher price or on a basis more advantageous

to the advertiser. Martinez, 2012 IL App (1st) 111478, ¶ 35. Here, the defendant did not engage

in any “bait and switch,” as it did not try to induce the plaintiff to buy a vehicle other than the

one that was advertised.

¶ 26   The plaintiff nonetheless insists that the defendant “employed tactics shadily similar to a

‘bait and switch’ in attempt to draw [the plaintiff] in.” In support of this accusation, the plaintiff

points to the defendant’s offer to sell her the car “at cost” for a price that was actually higher

than the defendant’s cost. We reject this argument. The fact remains that there is no evidence

that the plaintiff actually suffered any damages due to the defendant’s deceptive advertisement.

¶ 27   Finally, we also find the plaintiff’s reliance on Montgomery Ward & Co. v. Federal

Trade Comm’n, 379 F.2d 666, 668-71 (7th Cir. 1967), to be misplaced. That case addressed

whether Montgomery Ward had engaged in deceptive advertising when its advertised guarantees

for some of its products conflicted with its written guarantees. However, as that case did not

discuss damages that any customers might have suffered—something that our courts have




                                                -9-
2016 IL App (2d) 151053


consistently found is necessary in order for a plaintiff to maintain a consumer-fraud claim—

Montgomery Ward does not require us to reach a different decision.

¶ 28                                   CONCLUSION

¶ 29   For the foregoing reasons, we affirm the judgment of the circuit court of Du Page

County.

¶ 30   Affirmed.




                                            - 10 -